Exhibit 10-4

MODIFICATION OF SECURITY AGREEMENT

This Modification of BB&T Security Agreement, made this 17th day of April, 2012,
by and between SOUTHEAST POWER CORPORATION, a Florida corporation (“Debtor”) and
BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation (“Secured
Party”).

RECITALS

1. Debtor and Secured Party entered into that certain BB&T Security Agreement
dated February 22, 2011 (“Security Agreement”).

2. Security Agreement was entered into in connection with a certain Promissory
Note dated February 22, 2011 (including all extensions, renewals modifications,
and substitutions thereof) in the original principal amount of Three Million and
00/100 Dollars ($3,000,000.00) made in favor of Secured Party by The Goldfield
Corporation, a Delaware corporation (“Borrower”), and other loan documents
related thereto, which was renewed by that certain Renewal Promissory Note from
Borrower to Second Party of even date herewith (the “Goldfield Note”), and
further modified by that certain Renewal and Additional Advance Promissory Note
dated April 17, 2012 in the original principal amount of $5,000,000.00 made in
favor of Secured Party (“Advance Note”).

3. Debtor has executed a Promissory Note dated February 22, 2011 in the original
amount of $6,940,000.00 in favor of Secured Party (the “Southeast Note”).

4. Southeast Power Corporation, a Florida corporation, has executed a Promissory
Note dated April 17, 2012, in the original principal amount of $1,500,000.00 in
favor of Secured Party (“$1,500,000.00 Southeast Note”).

5. Debtor desires to secure and collateralize the Southeast Note and the
$1,500,000.00 Southeast Note under the Security Agreement.

NOW, THEREFORE, for the sum of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. Recitals. The above recitals are true and correct and are expressly
incorporated herein.

2. Cross-Collateralization. Debtor hereby agrees, stipulates and acknowledges
that the term “obligations” as defined in Section 1.2 of the Security Agreement
shall include (in addition to the liabilities under the Advance Note), all of
the obligations and liabilities under the Southeast Note and the $1,500,000.00
Southeast Note to the same and full extent as the Advance Note. Debtor further
agrees and stipulates that the collateral and security interests granted in the
Security Agreement shall secure the indebtedness evidenced by the Advance Note
and the Southeast Note.

 

Loan Number 9660933082-90002/00002



--------------------------------------------------------------------------------

3. Miscellaneous. Except as expressly modified herein, all other terms and
provisions of the Security Agreement remain in full force and effect, and Debtor
reaffirms, confirms and acknowledges that all terms and provisions of the
Security Agreement as modified herein remain valid and effective.

The parties have signed this Modification of Security Agreement under seal as of
the date and year first written above.

 

WITNESSES:    

SOUTHEAST POWER CORPORATION, a

Florida corporation

/s/ Cassandra Mora-Brown

      Print Name:  

Cassandra Mora-Brown

    By:  

/s/ Stephen R. Wherry

 

/s/ Barry Forbes

      Stephen R. Wherry, Treasurer Print Name:  

Barry Forbes

     

 

Loan Number 9660933082-90002/00002

 

2